ORDER

PER CURIAM.
Claimant appeals from the award of the Labor and Industrial Relations Commission which denied him workers’ compensation benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for them information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16.